Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: claim 1 recites a “method for…”; the claim recites a series of steps and therefore is a process.
Step 2A Prong One: claim 1 recites the limitations: 
capturing source data regarding one or more companies utilizing a data platform;
analyzing the source data captured based on criteria including at least equality, diversity, and inclusion associated with the one or more companies to generate company data for each of the one or more companies;
scoring the one or more companies based on the criteria;
ranking the one or more companies based on the criteria; and
communicating the company information including at least the scores and ranking from the data platform to one or more designated parties.
Nothing in the claim element precludes the steps from practically being performed by a human being with pen and paper. Thus the claim limitations fall within the mental process grouping of abstract ideas (concepts performed in the human mind including collection, analysis, scoring, ranking and communicating with other entities).
Step 2A Prong Two: the judicial exception is not integrated into a practical application. The claim recites the additional elements “utilizing a data platform”. However, the additional element amounts to mere insignificant extra solution activity (MPEP 2106.05(g). Note any data gathering, data ordering and data transmission has to utilize a data platform. 
Step 2B: the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations amount to a data gathering step, an analysis step, a scoring and ranking step and a transmission step. The criteria of equality, diversity, and inclusion associated with the company are mere generic attributes of any company. Thus they are not sufficient to amount to significantly more than the judicial exception.
Claim 2 merely further describes the data source.
Claim 3 merely adds storing the company data.
Claim 4 merely specifies how data is accessed.
Claim 5 merely adds grouping data into a data asset, performing transactions on the data platform and verifying of the transactions.
Claim 6 merely adds an index.
Claim 7 merely adds providing feedback to the company.
Claim 8 merely further describe the feedback.
Claim 9 merely adds searching the company based on the company data.
Claim 10 merely adds an automatic transaction in response to company data.
Claim 11 merely specifies when communicating is performed.
Claim 12 merely describes the data platform.
Claims 13, 14 merely correspond to a system of a data platform and a plurality of electronic devices for performing the method of claims 1, 14.
Claim 15 essentially corresponds to a server and databases for performing the operations recited in claim 1.
Claim 16 recites limitations similar to claim 10.
Claim 17 merely adds a blockchain and ledger.
Claim 18 recites limitations similar to claim 8.    
Claim 19 recites limitations similar to claim 5.
Claim 20 recites limitations similar to claim 4.
Thus, although claims 13, 15 describe components that facilitate operations recited in claim 1, they are mere generic computer components that do not constitute additional elements sufficient to amount to significantly more than the judicial exception.
The dependent claims in the same manner do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the system of claim 11”. However, claim 11 is directed to a method. 
In the interest of compact prosecution, claim 14 is interpreted as depending from claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-13, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halloran Jr. et al (US 20060100897).
Regarding claim 1, Halloran substantially discloses teaches or suggests a method for analyzing company data, comprising:
capturing source data regarding one or more companies utilizing a data platform (see at least 0187-0188);
analyzing the source data captured based on criteria including at least equality, diversity, and inclusion associated with the one or more companies to generate company data for each of the one or more companies (see at least 0096 free trade, equal conditions for competition, and fair and equitable treatment for all participants, 0239 develop organizational profile, criteria, benchmarks);
scoring the one or more companies based on the criteria (see at least 0040 a score or grade that can be independently verified or audited by a broader community outside the company);
ranking the one or more companies based on the criteria (see at least 0040); note claim 1 as written does not require a plurality of companies thus the claimed ranking is interpreted by the examiner as the score or grade taught by Halloran in 0040; and
communicating the company information including at least the scores and ranking from the data platform to one or more designated parties (see at least 0038-0041).

Regarding claim 2, Halloran teaches or suggests the method of claim 1, wherein the source data is captured from a plurality of public resources and private resources (see at least 0005: provide implementation procedures to further the goal of measuring the level of social responsibility in a business and providing a vehicle for comparing that level to other businesses or to a standard). Note the private resources are met by the enterprise data, the public resources are met by the standard to which enterprise data is compared. 

Regarding claim 5, Halloran teaches or suggests the method of claim 1, further comprising
grouping the company data into a data asset (see at least 0686-0688);
associating the data asset with a data platform including one or more servers and databases (see at least 0158 record keeping infrastructure) ;
receiving transaction information for the data asset (see at least 0689);
performing one or more transactions for the data asset based on the transaction information, wherein the one or more transactions are performed utilizing the data platform (see at least 0690 distribute copies to members); and
providing verification of the transaction for the data asset (see at least 0040-0041).

Regarding claim 6, Halloran teaches or suggests the method of claim 1, further comprising:
creating an index of at least a portion of the one or more companies based on the company data, the scoring, and the ranking (see at least 0065 matrix of categories of criteria).

Regarding claim 7, Halloran teaches or suggests the method of claim 1, further comprising:
providing feedback to the one or more companies to enhance equality, diversity, and inclusion in response to the scoring and the ranking (see at least 0066l obtain feedback).

Regarding claim 8, Halloran teaches or suggests the method of claim 7, wherein the feedback includes at least suggestions for hiring and promotions within the one or more companies (see at least 0709 suggestions for managing improvements).

Regarding claim 9, Halloran teaches or suggests the method of claim 1, further comprising:
searching the one or more companies in the data platform based on the company data (see at least 0543 find international business partners).

Regarding claim 10, Halloran teaches or suggests the method of claim 1, further comprising:
automatically performing a transaction in response to the company data or changes to the company data (see at least 0717 Fix-As-Fail).

Regarding claim 11, Halloran teaches or suggests the method of claim 1, wherein the communicating is performed in response to generating the company data or changes in the company data (see at least 0739 shift in culture).

Regarding claim 12, Halloran teaches or suggests the method of claim 1, wherein the data platform is a trading platform for performing the one or more transactions, wherein the data platform communicates with a plurality of devices executing a mobile application in communication with the data platform (see at least 0054 multilateral trade).

Claim 13 essentially corresponds to a system performing the method of claim 1 thus is rejected for the same reasons discussed in claim 1 above.

Claim 15 essentially corresponds to a data platform of server and databases performing the method of claim 1 thus is rejected for the same reasons discussed in claim 1 above.

Claims 16, 18, 19 essentially correspond to a data platform for performing the method of claims 10, 7, 5, respectively thus are rejected for the same reasons discussed in claims 10, 7, 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halloran, Jr. et al (US 20060100897), in view of Blaikie III et al (US 202190192652).
Regarding claim 3, Halloran does not specifically show the method of claim 1, further comprising:
storing the company data in a secure storage for access by authorized parties.
However, Holloran clearly show the importance of securing gathered company data for authorized access (see at least 0010 issues touched upon by the SAIP are highly sensitive to organizational management). Furthermore, Blaikie shows it is customary in the art to store secure records in a data platform (see at least 0004). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Halloran in order to keep sensitive company data secure.

Regarding claim 4, Halloran does not specifically sow the method of claim 1, wherein the company data is accessible through a cryptocurrency token or non-fungible token. However, it is customary in the art to do so as shown by Blaikie (see at least 0005). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Halloran in order to allow secure access to sensitive company data. 

Claim 14 essentially corresponds to a system for performing the methods of claims 3 and 4 thus is rejected for the same reasons discussed in claims 3, 4 above.

Regarding claim 17, Halloran does not specifically show the data platform of claim 16, wherein the transaction is performed utilizing blockchain, and wherein the verification is recorded in a blockchain ledger. However, it is customary in the art to do so as shown by Blaikie (see at least 0022-0023). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the data platform of Halloran in order to securely store transactions on an immutable record.

Claim 20 essentially corresponds to a data platform for performing the method of claim 4, thus is rejected for the same reasons discussed in claim 4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordon, III et al (US 11164254) teach systems and methods for offering and purchasing tokenized securities on a blockchain platform meeting current and future federal, state, and offering and holding entity rules and regulations. Tokenized securities purchased during or after the tokenized securities offering are tradable on a secondary market. The server computer of the tokenized securities provides an automated transfer capability for tokenized securities holders.
Taylor (US 20200134569) teaches aggregating  in a central repository, a plurality of different assessment results based on a plurality of assessments for a user. Each of a plurality of assessment results may describe different traits of a user. The code is executable by the processor to determine where one or more of a user's traits overlap based on different assessments for the user. The code is executable by the processor to match a user to one or more personalized opportunities determined for the user based on overlapping traits and one or more characteristics of the opportunities.
Rush (US 20150286726) teaches methods and apparatuses described herein can conduct and organize web searches and/or news searches based on profiles and topics lists for entities (e.g., a person, business, or organization) or subjects. Entity profiles may include biographical information (e.g., name, employer, school, location) to enhance accuracy of web searches and news searches. A topics list may be created and associated with any entity/subject profile, and news searches may be conducted based on topics included in the topics list for any profile. Results from web or news searches may be saved in or otherwise linked to the entity/subject profile. Profiles may be created for multiple entities and subjects, and each profile may have numerous topics associated with such profile. Such profiles and topics lists may be edited and/or recalled to facilitate launching of web or news searches to gather news and/or other information relating to the selected entity, subject or topic.
Barinov et al (CA 3015695 A1) teach methods and systems for distributed data verification between a relying party server and a client device using data attested by at least one attestation server. Entities are loosely coupled, while still allowing for authentication data and transaction data to be tightly coupled in any given interaction. There need not be any prior relationships between relying parties and attestation servers, or between relying parties and users. A common syntax enables a relying party to define what types of attested data items will be accepted for a particular transaction, without having to predetermine all possible sources of identification a user may wish to provide. The relying party may not know the source of the attested data items a priori, but can nevertheless determine if they are satisfactory once they are received.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        28 November 2022